OPINION — AG — (1) THE BOARD OF COUNTY COMMISSIONERS IS AUTHORIZED TO PURCHASE LAND UPON WHICH TO CONSTRUCT A BUILDING, OR TO ACQUIRE A BUILDING BY PURCHASE, FOR THE HOUSING OF ROAD MACHINERY. (2) THE COST OF LAND UPON WHICH TO CONSTRUCT A BUILDING OR THE ACQUISITION OF A BUILDING ALREADY CONSTRUCTED, MAY BE PAID FROM THE ITEM OF APPROPRIATION TO THE COUNTY COMMISSIONERS IN COUND BUDGET DESIGNATED AS "SA" ACCOUNT FOR " CAPITOL OUTLAY " OR FROM THE ITEM OF APPROPRIATION IN THE COUNTY BUDGET DESIGNATED AS "T" ACCOUNT, "COUNTY HIGHWAY CASH FUND UNRESTRICTED "; BUT THAT FUNDS RESTRICTED TO RURAL MAIL AND SCHOOL BUS ROUTES OR RESTRICTED TO CONSTRUCTION OF BRIDGES AND SURFACING OF MAIL AND SCHOOL BUS ROUTES, DESIGNATED IN THE COUNTY BUDGET AS ACCOUNTS "2-T" AND "4-T" MAY NOT BE USED FOR SUCH PURPOSES. CITE: OPINION NO. JUNE 29, 1939 — GREENE, OPINION NO. AUGUST 14, 1947 — CORYELL, 69 O.S.H. 44, 69 O.S.H. 323 (L. G. HYDEN)